              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COUNTRY MUTUAL INSURANCE              :       CIVIL ACTION
COMPANY as successor to               :
MIDDLESEX MUTUAL ASSURANCE            :
COMPANY a/s/o PENNLAKE REALTY         :       NO. 19-CV-0673
ASSOCIATES LP,                        :
                                      :
              Plaintiff               :
                                      :
    v.                                :
                                      :
JOHN & KAREN YOCUM                    :
                                      :
              Defendants.             :


                                ORDER

    AND NOW, this    20th day of June, 2019, upon consideration of

Defendant’s Motion to Dismiss dated March 13, 2019, it is hereby

ORDERED that this Motion is GRANTED with Leave for Plaintiff to

Amend within 21 days.




                                          BY THE COURT:



                                          s/ J. Curtis Joyner

                                          _______________________
                                          J. CURTIS JOYNER, J.




                                 11
